DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
     The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10795173 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
     The amendments to Claims 1-2, 6, 9, 11 in the submission filed 2/28/2022 are acknowledged and accepted.
     The cancellation of Claim 10 in the submission filed 2/28/2022 is acknowledged and accepted.
     In view of the submission of a proper terminal disclaimer above, the double patenting rejections in Section 6 of the Office Action dated 12/15/2021 are respectfully withdrawn.

Response to Arguments
     The Applicants’ arguments, see in particular Pages 5-7 of the submission, filed 2/28/2022, with respect to the rejections in Sections 9, 13 of the Office Action dated 

Allowable Subject Matter
     Claims 1-9, 11-17 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method of forming an optical grating component as generally set forth in Claim 1, the method including, in combination with the features recited in Claim 1, the optical grating layer is formed atop an etch stop layer; and the optical grating layer is etched selective to a top surface of the etch stop layer.  Claims 2-8 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 9 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method of forming an optical grating component as generally set forth in Claim 9, the method including, in combination with the features recited in Claim 9, the optical grating layer is etched through a series of openings defined by the patterned hardmask using an angled reactive ion etch.  Claims 11-13 are dependent on Claim 9, and hence are allowable for at least the same reasons Claim 9 is allowable.
     Claim 14 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for forming an augmented reality/virtual reality device as generally set forth in Claim 14, the method including, in .
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/8/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872